Appeal from judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered February 7, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously dismissed.
Since defendant has been deported, he is not presently available to obey the mandate of the court in the event of an affirmance (see People v Del Rio, 14 NY2d 165 [1964], cert denied 379 US 939 [1964]; People v Reyes, 292 AD2d 271 [2002], lv denied 98 NY2d 701 [2002]). Were we to decide the appeal, we would find that the court properly denied defendant’s motion to controvert the search warrant and that a Darden hearing (People v Darden, 34 NY2d 177 [1974]) was not necessary (see People v Perez, 301 AD2d 434, 435 [2003], lv denied 99 NY2d 657 [2003]). Concur—Nardelli, J.P., Tom, Andrias, Saxe and Marlow, JJ.